Exhibit 10.1

FORM OF INDEMNIFICATION AGREEMENT

This Indemnification Agreement (this “Agreement”) is entered into as of
[________], 20[__] (the “Effective Date”) by and between Moody’s Corporation, a
Delaware corporation (the “Company”), and [____________] (the “Indemnitee”).

RECITALS

WHEREAS, the Board of Directors has determined that the inability to attract and
retain qualified persons as directors and officers is detrimental to the best
interests of the Company’s stockholders and that the Company should act to
assure such persons that there shall be adequate certainty of protection through
insurance and indemnification against risks of claims and actions against them
arising out of their service to and activities on behalf of the Company;

WHEREAS, the Company has adopted provisions in its Restated Certificate of
Incorporation providing for indemnification and advancement of expenses of its
directors and officers to the fullest extent permitted by the laws of the State
of Delaware, and the Company wishes to clarify and enhance the rights and
obligations of the Company and the Indemnitee with respect to indemnification
and advancement of expenses;

WHEREAS, in order to induce and encourage highly experienced and capable persons
such as the Indemnitee to serve and continue to serve as directors and officers
of the Company and in any other capacity with respect to the Company as the
Company may request, and to otherwise promote the desirable end that such
persons shall resist what they consider unjustified lawsuits and claims made
against them in connection with the good faith performance of their duties to
the Company, with the knowledge that certain costs, judgments, penalties, fines,
liabilities, and expenses incurred by them in their defense of such litigation
are to be borne by the Company and they shall receive appropriate protection
against such risks and liabilities, the Board of Directors of the Company has
determined that the following Agreement is reasonable and prudent to promote and
ensure the best interests of the Company and its stockholders; and

WHEREAS, the Company desires to have the Indemnitee continue to serve as a
director or officer of the Company and in any other capacity with respect to the
Company as the Company may request, as the case may be, free from undue concern
for unpredictable, inappropriate, or unreasonable legal risks and personal
liabilities by reason of the Indemnitee acting in good faith in the performance
of the Indemnitee’s duty to the Company; and the Indemnitee desires to continue
so to serve the Company, provided, and on the express condition, that he or she
is furnished with the protections set forth hereinafter.

AGREEMENT

NOW, THEREFORE, in consideration of the Indemnitee’s continued service as a
director or officer of the Company, the parties hereto agree as follows:

1.    Definitions. For purposes of this Agreement:



--------------------------------------------------------------------------------

(a)    A “Change in Control” will be deemed to have occurred if, with respect to
any particular 24-month period, the individuals who, at the beginning of such
24-month period, constituted the Board of Directors of the Company (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board of Directors; provided, however, that any individual becoming a director
subsequent to the beginning of such 24-month period whose election, or
nomination for election by the stockholders of the Company, was approved by a
vote of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a person other
than the Board of Directors.

(b)    “Disinterested Director” means a director of the Company who is not or
was not a party to the Proceeding in respect of which indemnification is being
sought by the Indemnitee.

(c)    “Expenses” includes, without limitation, expenses incurred in connection
with the defense or settlement of any action, suit, arbitration, alternative
dispute resolution mechanism, investigation, inquiry, judicial, administrative,
or legislative hearing, or any other threatened, pending, or completed
proceeding, whether brought by or in the right of the Company or otherwise,
including any and all appeals, whether of a civil, criminal, administrative,
legislative, investigative, or other nature, attorneys’ fees, witness fees and
expenses, fees and expenses of accountants and other advisors, retainers and
disbursements and advances thereon, the premium, security for, and other costs
relating to any bond (including cost bonds, appraisal bonds, or their
equivalents), and any expenses of establishing a right to indemnification or
advancement under Sections 9, 11, 13, and 16 hereof, but shall not include the
amount of judgments, fines, ERISA excise taxes, or penalties actually levied
against the Indemnitee, or any amounts paid in settlement by or on behalf of the
Indemnitee.

(d)    “Independent Counsel” means a law firm or a member of a law firm that
neither is presently nor in the past five years has been retained to represent
(i) the Company or the Indemnitee in any matter material to either such party or
(ii) any other party to the Proceeding giving rise to a request for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Counsel” shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or the Indemnitee in an action to determine the
Indemnitee’s right to indemnification under this Agreement.

(e)    “Proceeding” means any action, suit, arbitration, alternative dispute
resolution mechanism, investigation, inquiry, judicial, administrative, or
legislative hearing, or any other threatened, pending, or completed proceeding,
whether brought by or in the right of the Company or otherwise, including any
and all appeals, whether of a civil, criminal, administrative, legislative,
investigative, or other nature, to which the Indemnitee was or is a party or is
threatened to be made a party or is otherwise involved in by reason of the fact
that the Indemnitee is or was a director, officer, employee, agent, or trustee
of the Company or while a director, officer, employee, agent, or trustee of the
Company is or was serving at the request of the Company as a director, officer,
employee, agent, or trustee of another corporation or of a

 

2



--------------------------------------------------------------------------------

partnership, joint venture, trust, limited liability company, or other
enterprise, including service with respect to an employee benefit plan, or by
reason of anything done or not done by the Indemnitee in any such capacity,
whether or not the Indemnitee is serving in such capacity at the time any
expense, liability, or loss is incurred for which indemnification or advancement
can be provided under this Agreement.

2.    Service by the Indemnitee. The Indemnitee shall serve and/or continue to
serve as a director or officer of the Company faithfully and to the best of the
Indemnitee’s ability so long as the Indemnitee is duly elected or appointed and
until such time as the Indemnitee’s successor is elected and qualified or the
Indemnitee is removed as permitted by applicable law or tenders a resignation in
writing.

3.    Indemnification and Advancement of Expenses. The Company shall indemnify
and hold harmless the Indemnitee, and shall pay to the Indemnitee in advance of
the final disposition of any Proceeding all Expenses incurred by the Indemnitee
in defending any such Proceeding, to the fullest extent permitted by law,
including but not limited to the General Corporation Law of the State of
Delaware (the “DGCL”), as the same exists or may hereafter be amended, all on
the terms and conditions set forth in this Agreement. Without diminishing the
scope of the rights provided by this Section, the rights of the Indemnitee to
indemnification and advancement of Expenses provided hereunder shall include but
shall not be limited to those rights hereinafter set forth, except that no
indemnification or advancement of Expenses shall be paid to the Indemnitee:

(a)    to the extent expressly prohibited by applicable law or the Restated
Certificate of Incorporation of the Company;

(b)    for and to the extent that payment is actually made to the Indemnitee
under a valid and collectible insurance policy or under a valid and enforceable
indemnity clause, provision of the certificate of incorporation or bylaws, or
agreement of the Company or any other company or other enterprise (and the
Indemnitee shall reimburse the Company for any amounts paid by the Company and
subsequently so recovered by the Indemnitee); or

(c)    in connection with an action, suit, or proceeding, or part thereof
voluntarily initiated by the Indemnitee (including claims and counterclaims,
whether such counterclaims are asserted by (i) the Indemnitee, or (ii) the
Company in an action, suit, or proceeding initiated by the Indemnitee), except a
judicial proceeding pursuant to Section 11 to enforce rights under this
Agreement, unless the action, suit, or proceeding, or part thereof, was
authorized or ratified by the Board of Directors of the Company or the Board of
Directors otherwise determines that indemnification or advancement of Expenses
is appropriate.

4.    Action or Proceedings Other than an Action by or in the Right of the
Company. Except as limited by Section 3 above, the Indemnitee shall be entitled
to the indemnification rights provided in this Section if the Indemnitee was or
is a party or is threatened to be made a party to, or was or is otherwise
involved in, any Proceeding (other than an action by or in the right of the
Company) by reason of the fact that the Indemnitee is or was a director,
officer, employee, agent, or trustee of the Company or while a director,
officer, employee, agent, or trustee of the Company is or was serving at the
request of the Company as a director, officer,

 

3



--------------------------------------------------------------------------------

employee, agent, or trustee of another corporation or of a partnership, joint
venture, trust, limited liability company, or other enterprise, including
service with respect to an employee benefit plan, or by reason of anything done
or not done by the Indemnitee in any such capacity. Pursuant to this Section,
the Indemnitee shall be indemnified against all expense, liability, and loss
(including judgments, fines, ERISA excise taxes, penalties, amounts paid in
settlement by or on behalf of the Indemnitee, and Expenses) actually and
reasonably incurred by the Indemnitee in connection with such Proceeding, if the
Indemnitee acted in good faith and in a manner the Indemnitee reasonably
believed to be in or not opposed to the best interests of the Company, and with
respect to any criminal Proceeding, had no reasonable cause to believe his or
her conduct was unlawful.

5.    Indemnity in Proceedings by or in the Right of the Company. Except as
limited by Section 3 above, the Indemnitee shall be entitled to the
indemnification rights provided in this Section if the Indemnitee was or is a
party or is threatened to be made a party to, or was or is otherwise involved
in, any Proceeding brought by or in the right of the Company to procure a
judgment in its favor by reason of the fact that the Indemnitee is or was a
director, officer, employee, agent, or trustee of the Company or while a
director, officer, employee, agent, or trustee of the Company is or was serving
at the request of the Company as a director, officer, employee, agent, or
trustee of another corporation or of a partnership, joint venture, trust,
limited liability company, or other enterprise, including service with respect
to an employee benefit plan, or by reason of anything done or not done by the
Indemnitee in any such capacity. Pursuant to this Section, the Indemnitee shall
be indemnified against all expense, liability, and loss (including judgments,
fines, ERISA excise taxes, penalties, amounts paid in settlement by or on behalf
of the Indemnitee, and Expenses) actually and reasonably incurred by the
Indemnitee in connection with such Proceeding if the Indemnitee acted in good
faith and in a manner the Indemnitee reasonably believed to be in or not opposed
to the best interests of the Company; provided, however, that no such
indemnification shall be made in respect of any claim, issue, or matter as to
which the DGCL expressly prohibits such indemnification by reason of any
adjudication of liability of the Indemnitee to the Company, unless and only to
the extent that the Court of Chancery of the State of Delaware or the court in
which such Proceeding was brought shall determine upon application that, despite
the adjudication of liability but in view of all the circumstances of the case,
the Indemnitee is entitled to indemnification for such expense, liability, and
loss as such court shall deem proper.

6.    Indemnification for Costs, Charges, and Expenses of Successful Party.
Notwithstanding any limitations of Sections 3(c), 4, and 5 above, to the extent
that the Indemnitee has been successful, on the merits or otherwise, in whole or
in part, in defense of any Proceeding, or in defense of any claim, issue, or
matter therein, including, without limitation, the dismissal of any action
without prejudice, or if it is ultimately determined, by final judicial decision
of a court of competent jurisdiction from which there is no further right to
appeal, that the Indemnitee is otherwise entitled to be indemnified against
Expenses, the Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by the Indemnitee in connection therewith.

7.    Partial Indemnification. If the Indemnitee is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of the
expense, liability, and loss (including judgments, fines, ERISA excise taxes,
penalties, amounts paid in settlement

 

4



--------------------------------------------------------------------------------

by or on behalf of the Indemnitee, and Expenses) actually and reasonably
incurred in connection with any Proceeding, or in connection with any judicial
proceeding to Section 11 to enforce rights under this Agreement, but not,
however, for all of the total amount thereof, the Company shall nevertheless
indemnify the Indemnitee for the portion of such expense, liability, and loss
actually and reasonably incurred to which the Indemnitee is entitled.

8.    Indemnification for Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the maximum extent permitted by the DGCL, the
Indemnitee shall be entitled to indemnification against all Expenses actually
and reasonably incurred by the Indemnitee or on the Indemnitee’s behalf if the
Indemnitee appears as a witness or otherwise incurs legal expenses as a result
of or related to the Indemnitee’s service to the Company, in any threatened,
pending, or completed action, suit, arbitration, alternative dispute resolution
mechanism, investigation, inquiry, judicial, administrative, or legislative
hearing, or any other threatened, pending, or completed proceeding, whether of a
civil, criminal, administrative, legislative, investigative, or other nature, to
which the Indemnitee neither is, nor is threatened to be made, a party.

9.    Determination of Entitlement to Indemnification. To receive
indemnification under this Agreement, the Indemnitee shall submit a written
request to the Secretary of the Company. Such request shall include
documentation or information that is necessary for such determination and is
reasonably available to the Indemnitee. Upon receipt by the Secretary of the
Company of a written request by the Indemnitee for indemnification, the
entitlement of the Indemnitee to indemnification, to the extent not required
pursuant to the terms of Section 6 or Section 8 of this Agreement, shall be
determined by the following person or persons who shall be empowered to make
such determination (as selected by the Board of Directors, except with respect
to Section 9(e) below): (a) the Board of Directors of the Company by a majority
vote of Disinterested Directors, whether or not such majority constitutes a
quorum; (b) a committee of Disinterested Directors designated by a majority vote
of such directors, whether or not such majority constitutes a quorum; (c) if
there are no Disinterested Directors, or if the Disinterested Directors so
direct, by Independent Counsel in a written opinion to the Board of Directors, a
copy of which shall be delivered to the Indemnitee; (d) the stockholders of the
Company; or (e) in the event that a Change in Control has occurred, by
Independent Counsel in a written opinion to the Board of Directors, a copy of
which shall be delivered to the Indemnitee. Such Independent Counsel shall be
selected by the Board of Directors and approved by the Indemnitee, except that
in the event that a Change in Control has occurred, Independent Counsel shall be
selected by the Indemnitee. Upon failure of the Board of Directors so to select
such Independent Counsel or upon failure of the Indemnitee so to approve (or so
to select, in the event a Change in Control has occurred), such Independent
Counsel shall be selected upon application to a court of competent jurisdiction.
The determination of entitlement to indemnification shall be made and, unless a
contrary determination is made, such indemnification shall be paid in full by
the Company not later than 60 calendar days after receipt by the Secretary of
the Company of a written request for indemnification. If the person making such
determination shall determine that the Indemnitee is entitled to indemnification
as to part (but not all) of the application for indemnification, such person
shall reasonably prorate such partial indemnification among the claims, issues,
or matters at issue at the time of the determination.

 

5



--------------------------------------------------------------------------------

10.    Presumptions and Effect of Certain Proceedings. The Secretary of the
Company shall, promptly upon receipt of the Indemnitee’s written request for
indemnification, advise in writing the Board of Directors or such other person
or persons empowered to make the determination as provided in Section 9 that the
Indemnitee has made such request for indemnification. Upon making such request
for indemnification, the Indemnitee shall be presumed to be entitled to
indemnification hereunder and the Company shall have the burden of proof in
making any determination contrary to such presumption. If the person or persons
so empowered to make such determination shall have failed to make the requested
determination with respect to indemnification within 60 calendar days after
receipt by the Secretary of the Company of such request, a requisite
determination of entitlement to indemnification shall be deemed to have been
made and the Indemnitee shall be absolutely entitled to such indemnification,
absent actual fraud in the request for indemnification. The termination of any
Proceeding described in Sections 4 or 5 by judgment, order, settlement, or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself (a) create a presumption that the Indemnitee did not act in good faith
and in a manner the Indemnitee reasonably believed to be in or not opposed to
the best interests of the Company, and with respect to any criminal Proceeding,
had reasonable cause to believe his or her conduct was unlawful or (b) otherwise
adversely affect the rights of the Indemnitee to indemnification except as may
be provided herein.

11.    Remedies of the Indemnitee in Cases of Determination Not to Indemnify or
to Advance Expenses; Right to Bring Suit. In the event that a determination is
made that the Indemnitee is not entitled to indemnification hereunder or if
payment is not timely made following a determination of entitlement to
indemnification pursuant to Sections 9 and 10, or if an advancement of Expenses
is not timely made pursuant to Section 16, the Indemnitee may at any time
thereafter bring suit against the Company seeking an adjudication of entitlement
to such indemnification or advancement of Expenses, and any such suit shall be
brought in the Court of Chancery of the State of Delaware. The Company shall not
oppose the Indemnitee’s right to seek any such adjudication.    In any suit
brought by the Indemnitee to enforce a right to indemnification hereunder (but
not in a suit brought by the Indemnitee to enforce a right to an advancement of
Expenses), it shall be a defense that the Indemnitee has not met any applicable
standard of conduct for indemnification set forth in the DGCL, including the
standard described in Section 4 or 5, as applicable. Further, in any suit
brought by the Company to recover an advancement of Expenses pursuant to the
terms of an undertaking, the Company shall be entitled to recover such Expenses
upon a final judicial decision of a court of competent jurisdiction from which
there is no further right to appeal that the Indemnitee has not met the standard
of conduct described above. Neither the failure of the Company (including the
Disinterested Directors, a committee of Disinterested Directors, Independent
Counsel, or its stockholders) to have made a determination prior to the
commencement of such suit that indemnification of the Indemnitee is proper in
the circumstances because the Indemnitee has met the standard of conduct
described above, nor an actual determination by the Company (including the
Disinterested Directors, a committee of Disinterested Directors, Independent
Counsel, or its stockholders) that the Indemnitee has not met the standard of
conduct described above shall create a presumption that the Indemnitee has not
met the standard of conduct described above, or, in the case of such a suit
brought by the Indemnitee, be a defense to such suit. In any suit brought by the
Indemnitee to enforce a right to indemnification or to an advancement of
Expenses hereunder, or brought by the Company to recover an advancement of
Expenses pursuant to the terms of an undertaking, the burden of proving that the
Indemnitee is not entitled to be indemnified, or to such

 

6



--------------------------------------------------------------------------------

advancement of expenses, under this Section 11 or otherwise shall be on the
Company. If a determination is made or deemed to have been made pursuant to the
terms of Section 9 or 10 that the Indemnitee is entitled to indemnification, the
Company shall be bound by such determination and is precluded from asserting
that such determination has not been made or that the procedure by which such
determination was made is not valid, binding, and enforceable. The Company
further agrees to stipulate in any court pursuant to this Section 11 that the
Company is bound by all the provisions of this Agreement and is precluded from
making any assertions to the contrary. If the court shall determine that the
Indemnitee is entitled to any indemnification or advancement of Expenses
hereunder, the Company shall pay all Expenses actually and reasonably incurred
by the Indemnitee in connection with such adjudication (including, but not
limited to, any appellate proceedings) to the fullest extent permitted by law,
and in any suit brought by the Company to recover an advancement of Expenses
pursuant to the terms of an undertaking, the Company shall pay all Expenses
actually and reasonably incurred by the Indemnitee in connection with such suit
to the extent the Indemnitee has been successful, on the merits or otherwise, in
whole or in part, in defense of such suit, to the fullest extent permitted by
law.

12.    Non-Exclusivity of Rights. The rights to indemnification and to the
advancement of Expenses provided by this Agreement shall not be deemed exclusive
of any other right that the Indemnitee may now or hereafter acquire under any
applicable law, agreement, vote of stockholders or Disinterested Directors,
provisions of a charter or bylaws (including the Restated Certificate of
Incorporation or Bylaws of the Company), or otherwise.

13.    Expenses to Enforce Agreement. In the event that the Indemnitee is
subject to or intervenes in any action, suit, or proceeding in which the
validity or enforceability of this Agreement is at issue or seeks an
adjudication to enforce the Indemnitee’s rights under, or to recover damages for
breach of, this Agreement, the Indemnitee, if the Indemnitee prevails in whole
or in part in such action, suit, or proceeding, shall be entitled to recover
from the Company and shall be indemnified by the Company against any Expenses
actually and reasonably incurred by the Indemnitee in connection therewith.

14.    Continuation of Indemnity. All agreements and obligations of the Company
contained herein shall continue during the period the Indemnitee is a director,
officer, employee, agent, or trustee of the Company or while a director,
officer, employee, agent, or trustee is serving at the request of the Company as
a director, officer, employee, agent, or trustee of another corporation or of a
partnership, joint venture, trust, limited liability company, or other
enterprise, including service with respect to an employee benefit plan, and
shall continue thereafter with respect to any possible claims based on the fact
that the Indemnitee was a director, officer, employee, agent, or trustee of the
Company or was serving at the request of the Company as a director, officer,
employee, agent, or trustee of another corporation or of a partnership, joint
venture, trust, limited liability company, or other enterprise, including
service with respect to an employee benefit plan. This Agreement shall be
binding upon all successors and assigns of the Company (including any transferee
of all or substantially all of its assets and any successor by merger or
operation of law) and shall inure to the benefit of the Indemnitee’s heirs,
executors, and administrators.

15.    Notification and Defense of Proceeding. Promptly after receipt by the
Indemnitee of notice of any Proceeding, the Indemnitee shall, if a request for
indemnification or an

 

7



--------------------------------------------------------------------------------

advancement of Expenses in respect thereof is to be made against the Company
under this Agreement, notify the Company in writing of the commencement thereof;
but the omission so to notify the Company shall not relieve it from any
liability that it may have to the Indemnitee. Notwithstanding any other
provision of this Agreement, with respect to any such Proceeding of which the
Indemnitee notifies the Company:

(a)    The Company shall be entitled to participate therein at its own expense;

(b)    Except as otherwise provided in this Section 15(b), to the extent that it
may wish, the Company, jointly with any other indemnifying party similarly
notified, shall be entitled to assume the defense thereof, with counsel
satisfactory to the Indemnitee. After notice from the Company to the Indemnitee
of its election so to assume the defense thereof, the Company shall not be
liable to the Indemnitee under this Agreement for any expenses of counsel
subsequently incurred by the Indemnitee in connection with the defense thereof
except as otherwise provided below. The Indemnitee shall have the right to
employ the Indemnitee’s own counsel in such Proceeding, but the fees and
expenses of such counsel incurred after notice from the Company of its
assumption of the defense thereof shall be at the expense of the Indemnitee
unless (i) the employment of counsel by the Indemnitee has been authorized by
the Company, (ii) the Indemnitee shall have reasonably concluded that there may
be a conflict of interest between the Company and the Indemnitee in the conduct
of the defense of such Proceeding, or (iii) the Company shall not within 60
calendar days of receipt of notice from the Indemnitee in fact have employed
counsel to assume the defense of the Proceeding, in each of which cases the fees
and expenses of the Indemnitee’s counsel shall be at the expense of the Company.
The Company shall not be entitled to assume the defense of any Proceeding
brought by or on behalf of the Company or as to which the Indemnitee shall have
made the conclusion provided for in (ii) above; and

(c)    Notwithstanding any other provision of this Agreement, the Company shall
not be liable to indemnify the Indemnitee under this Agreement for any amounts
paid in settlement of any Proceeding effected without the Company’s written
consent, or for any judicial or other award, if the Company was not given an
opportunity, in accordance with this Section 15, to participate in the defense
of such Proceeding. The Company shall not settle any Proceeding in any manner
that would impose any penalty or limitation on or disclosure obligation with
respect to the Indemnitee, or that would directly or indirectly constitute or
impose any admission or acknowledgment of fault or culpability with respect to
the Indemnitee, without the Indemnitee’s written consent. Neither the Company
nor the Indemnitee shall unreasonably withhold its consent to any proposed
settlement.

16.    Advancement of Expenses. All Expenses incurred by the Indemnitee in
defending any Proceeding described in Section 4 or 5 shall be paid by the
Company in advance of the final disposition of such Proceeding at the request of
the Indemnitee. The Indemnitee’s right to advancement shall not be subject to
the satisfaction of any standard of conduct and advances shall be made without
regard to the Indemnitee’s ultimate entitlement to indemnification under the
provisions of this Agreement or otherwise. To receive an advancement of Expenses
under this Agreement, the Indemnitee shall submit a written request to the
Secretary of the Company. Such request shall reasonably evidence the Expenses
incurred by the Indemnitee and shall include or be accompanied by an
undertaking, by or on behalf of the

 

8



--------------------------------------------------------------------------------

Indemnitee, to repay all amounts so advanced if it shall ultimately be
determined, by final judicial decision of a court of competent jurisdiction from
which there is no further right to appeal, that the Indemnitee is not entitled
to be indemnified for such Expenses by the Company as provided by this Agreement
or otherwise. The Indemnitee’s undertaking to repay any such amounts is not
required to be secured. Each such advancement of Expenses shall be made within
20 calendar days after the receipt by the Secretary of the Company of such
written request. The Indemnitee’s entitlement to Expenses under this Agreement
shall include those incurred in connection with any action, suit, or proceeding
by the Indemnitee seeking an adjudication pursuant to Section 11 of this
Agreement (including the enforcement of this provision) to the extent the court
shall determine that the Indemnitee is entitled to an advancement of Expenses
hereunder.

17.    Severability. If any provision or provisions of this Agreement shall be
held to be invalid, illegal, or unenforceable as applied to any person or entity
or circumstance for any reason whatsoever, then, to the fullest extent permitted
by law (a) the validity, legality, and enforceability of such provision in any
other circumstance and of the remaining provisions of this Agreement (including,
without limitation, all portions of any paragraphs of this Agreement containing
any such provision held to be invalid, illegal, or unenforceable, that are not
by themselves invalid, illegal, or unenforceable) and the application of such
provision to other persons or entities or circumstances shall not in any way be
affected or impaired thereby, and (b) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, all portions of any
paragraph of this Agreement containing any such provision held to be invalid,
illegal, or unenforceable, that are not themselves invalid, illegal, or
unenforceable) shall be construed so as to give effect to the intent of the
parties that the Company provide protection to the Indemnitee to the fullest
extent set forth in this Agreement.

18.    Headings; References; Pronouns. The headings of the sections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof.
References herein to section numbers are to sections of this Agreement. All
pronouns and any variations thereof shall be deemed to refer to the singular or
plural as appropriate.

19.    Other Provisions.

(a)    This Agreement and all disputes or controversies arising out of or
related to this Agreement shall be governed by, and construed in accordance
with, the internal laws of the State of Delaware, without regard to the laws of
any other jurisdiction that might be applied because of conflicts of laws
principles of the State of Delaware.

(b)    This Agreement may be executed in two or more counterparts, all of which
shall be considered one and the same instrument and shall become effective when
one or more counterparts have been signed by each of the parties and delivered
to the other party.

(c)    This Agreement shall not be deemed an employment contract between the
Company and any Indemnitee who is an officer of the Company, and, if the
Indemnitee is an officer of the Company, the Indemnitee specifically
acknowledges that the Indemnitee may be discharged at any time for any reason,
with or without cause, and with or without severance

 

9



--------------------------------------------------------------------------------

compensation, except as may be otherwise provided in a separate written contract
between the Indemnitee and the Company.

(d)    In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Indemnitee (excluding insurance obtained on the Indemnitee’s own behalf), and
the Indemnitee shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

(e)    This Agreement may not be amended, modified, or supplemented in any
manner, whether by course of conduct or otherwise, except by an instrument in
writing specifically designated as an amendment hereto, signed on behalf of each
party. No failure or delay of either party in exercising any right or remedy
hereunder shall operate as a waiver thereof, and no single or partial exercise
of any such right or power, or any abandonment or discontinuance of steps to
enforce such right or power, or any course of conduct, shall preclude any other
or further exercise thereof or the exercise of any other right or power.

[The remainder of this page is intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Indemnitee have caused this Agreement to
be executed as of the date first written above.

 

MOODY’S CORPORATION By:      

Name:

Title:

  Indemnitee

SIGNATURE PAGE TO INDEMNIFICATION AGREEMENT